Case: 15-41185      Document: 00513936752         Page: 1    Date Filed: 04/03/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-41185                                   FILED
                                  Summary Calendar                              April 3, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
LYNN HENTON,

                                                 Plaintiff-Appellant

v.

WILLIAM STEPHENS, Individual capacity; LORIE DAVIS, Professional
capacity; HERMAN WESTON, JR.; RICHARD D. WALTON; UNKNOWN
MARSHALL; CAPTAIN CARL N. BURSON,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:14-CV-345


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Lynn Henton, Texas prisoner # 694606, has filed this interlocutory
appeal in his 42 U.S.C. § 1983 action to challenge the district court’s denial of
his motion for a preliminary injunction. Henton argues that he is entitled to a
preliminary injunction as to each of the following claims: (1) the “no-talking”
policy; (2) the grooming policy; (3) the conditions of confinement; (4) the access


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41185       Document: 00513936752   Page: 2   Date Filed: 04/03/2017


                                  No. 15-41185

to legal materials and the courts; (5) the indigent mail policy; (6) prisoner
“compensation” for work performed; and (7) the physical condition of the
correctional officers.
      We review a district court’s denial of a preliminary injunction for abuse
of discretion. PCI Transp., Inc. v. Fort Worth & Western R.R. Co., 418 F.3d
535, 545 (5th Cir. 2005). A movant is entitled to the “extraordinary remedy”
of a preliminary injunction only if he establishes (1) a “substantial likelihood”
that he will succeed on the merits, (2) a substantial threat that he will be
irreparably injured if the injunction does not issue, (3) that the threatened
injury outweighs any harm resulting from the grant of the injunction, and
(4) that the injunction “will not disserve the public interest.”       Byrum v.
Landreth, 566 F.3d 442, 445 (5th Cir. 2009) (citation omitted). The movant
carries “‘a heavy burden of persuading the district court that all four elements
are satisfied,’” and failure to carry the burden on any one of the elements will
result in a denial of injunctive relief. Enterprise Int’l, Inc. v. Corporacion
Estatal Petrolera Ecuatoriana, 762 F.2d 464, 472 (5th Cir. 1985) (citation
omitted). Henton has not made the showing required for injunctive relief with
respect to any of his claims.
      In addition, Henton appeals the district court denial of his motion for
class certification. We decline to exercise our discretion to permit the appeal.
FED. R. CIV. P. 23(f).
      AFFIRMED.




                                        2